      Case 2:17-cr-00241-JCZ-JVM Document 241 Filed 07/16/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                        CRIMINAL ACTION

VERSUS                                                          17-241

IRVIN MAYFIELD                                                  SECTION "A" MAG. 1
RONALD MARKHAM


                     ORDER RE-SETTING STATUS CONFERENCE

       IT IS ORDERED that the status conference BY TELEPHONE with the Court set

for July 21, 2020 is reset for Thursday, August 27, 2020, at 11:45 a.m. The Court will

email the call in/video link information directly to counsel.

       July 15, 2020


                                              JAY C. ZAINEY
                                      UNITED STATES DISTRICT JUDGE
